Case 1:18-cv-00634-MAC-KFG Document 24 Filed 01/07/21 Page 1 of 1 PageID #: 502




UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SHANNON REVILL,                                 §
                                                §
              Plaintiff,                        §
                                                §
v.                                              § CIVIL ACTION NO. 1:18-CV-634
                                                §
COMMISSIONER OF SOCIAL                          §
SECURITY ADMINISTRATION,                        §
                                                §
              Defendant.                        §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The Honorable Keith F. Giblin, United States Magistrate Judge, submitted a report

recommending that the Court deny the plaintiff’s motion for attorney fees under the Equal Access to

Justice Act. No party has filed objections to the magistrate judge’s report. The Court ORDERS that

the Report and Recommendation of the United States Magistrate Judge (#23) is ADOPTED. The

Court further ORDERS that the motion for attorney fees (#21) is DENIED.

       SIGNED at Beaumont, Texas, this 7th day of January, 2021.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE
